
	
		III
		111th CONGRESS
		1st Session
		S. RES. 201
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2009
			Mr. Harkin (for himself
			 and Mr. Kennedy) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and honoring the tenth
		  anniversary of the United States Supreme Court decision in
		  Olmstead v. L.C., 527 U.S. 581
		  (1999).
	
	
		Whereas in the Americans with Disabilities Act of 1990 (42
			 U.S.C. 12101 et seq.) (referred to in this preamble as the ADA),
			 Congress found that the isolation and segregation of individuals with
			 disabilities is a serious and pervasive form of discrimination;
		Whereas the ADA provides the guarantees of equality of
			 opportunity, economic self-sufficiency, full participation, and independent
			 living for individuals with disabilities;
		Whereas on June 22, 1999, the United States Supreme Court
			 in Olmstead v. L.C., 527 U.S. 581 (1999),
			 held that under the ADA, States must offer qualified individuals with
			 disabilities the choice to receive their long-term services and support in a
			 community-based setting;
		Whereas the Supreme Court further recognized in
			 Olmstead v. L.C. that institutional
			 placement of persons who can handle and benefit from community settings
			 perpetuates unwarranted assumptions that persons so isolated are incapable or
			 unworthy of participating in community life and that confinement
			 in an institution severely diminishes the everyday life activities of
			 individuals, including family relations, social contacts, work options,
			 economic independence, educational advancement, and cultural
			 enrichment.;
		Whereas June 22, 2009, marks the tenth anniversary of the
			 Olmstead v. L.C. decision;
		Whereas, as a result of the Supreme Court decision in
			 Olmstead v. L.C., many individuals with
			 disabilities have been able to live in home and community-based settings,
			 rather than institutional settings, and to become productive members of the
			 community;
		Whereas despite this success, community-based services and
			 supports remain unavailable for many individuals with significant
			 disabilities;
		Whereas eligible families of children with disabilities,
			 working-age adults with disabilities, and older individuals with disabilities
			 should be able to make a choice between entering an institution or receiving
			 long-term services and supports in the most integrated setting appropriate to
			 the individual’s needs; and
		Whereas families of children with disabilities,
			 working-age adults with disabilities, and older individuals with disabilities
			 should retain the greatest possible control over the services received and,
			 therefore, their own lives and futures, including quality services that
			 maximize independence in the home and community: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors the tenth anniversary of the Supreme Court decision in
			 Olmstead v. L.C.;
			(2)salutes all
			 people whose efforts have contributed to the expansion of home and
			 community-based long-term services and supports for individuals with
			 disabilities; and
			(3)encourages all
			 people of the United States to recognize the importance of ensuring that home
			 and community-based services are equally available to all qualified individuals
			 with significant disabilities who choose to remain in their home and
			 community.
			
